     Case 1:20-cv-00199-PLM-RSK ECF No. 6 filed 05/06/20 PageID.77 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
                                      ______

KEVIN WILLIAMS,

                     Plaintiff,                     Case No. 1:20-cv-199

v.                                                  Honorable Paul L. Maloney

CONNIE LESTER,

                     Defendant.
____________________________/

                                         JUDGMENT

              In accordance with the order issued this date:

              IT IS ORDERED that Plaintiff’s action is DISMISSED WITHOUT

PREJUDICE for lack of prosecution and failure to comply with the Court’s order.



Dated:    May 6, 2020                               /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
